Citation Nr: 9918623	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-38 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active duty for training from October 1985 
to April 1986, from November 1989 to February 1990, and from 
November 1991 to May 1992.  


This appeal came before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO), and it was remanded in January 1998 for additional 
development.  

While claims of entitlement to service connection for 
bilateral knee disorders and heel spurs were also remanded in 
January 1998, the RO, in an April 1999 rating decision, 
granted service connection for stress fractures and heel spur 
of the left lower extremity and for a stress fracture of the 
right lower extremity.  In a May 1999 statement (VAF 646), 
the appellant's representative has raised the issues of 
entitlement to compensable evaluations for those service-
connected disabilities.  However, these claims are not 
inextricably intertwined with the current claim and have not 
been developed for appellate consideration by the RO.  
Therefore, these matters are referred to the RO for 
appropriate action.  


FINDING OF FACT

There is no competent evidence of a nexus between the 
appellant's current low back disability, manifested by 
bulging annulus fibrosis at L4-5 and pain, and inservice 
disease or injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(d), 3.303(d) (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis.  Where an opinion is 
used to link the current disorder to a cause or symptoms 
during service, a competent opinion of a medical professional 
is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran means a person who served in the active military, 
naval, or air service who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  

The term "active duty" means full time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. 
§ 101(21).  The term "active duty for training" means, in 
the case of members of the Army National Guard or Air 
National Guard of any State, full time duty under §§ 316, 
502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(22).  


The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or for injury incurred 
or aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a low back disorder.  The first element 
required to show a well-grounded claim is met because the 
medical evidence shows that a bulging annulus fibrosis at  
L4-5 with slight dural sac effacement was seen on an October 
1998 MRI of the lumbar spine, and that low back pain was 
diagnosed at a September 1998 VA examination of the spine.  
The second element of Caluza is also met because the service 
medical records show that the appellant was treated for back 
strain in January 1995, related to physical training (sit-
ups) during inactive duty for training.  

However, the third element of a well-grounded claim is not 
met because the appellant fails to show the required nexus 
between his current low back disability and any injury or 
disease in service.  There is no medical evidence 
establishing a link of the low back pain and bulging annulus 
fibrosis at L4-5 to the appellant's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  A July 1995 
medical statement from J. R. Medlin, M.D., makes reference to 
a February 1995 motor vehicle 

accident in which the appellant sustained trauma to his 
cervical and lumbar spine that resulted in complaints of pain 
in both areas, and the diagnoses were cervical spine 
sprain/strain and lumbar spine strain/strain.  The VA 
physician at the September 1998 VA orthopedic examination 
reported that the etiology of the appellant's low back pain 
was unknown, and a VA orthopedic surgeon indicated in a 
November 1998 addendum to the September 1998 VA examination 
report that he had reviewed the appellant's claims file and 
could not fairly state whether or not the appellant's back 
problem had its origin in service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his low back disability, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding any 
etiological relationship of his low back pain and bulging 
annulus fibrosis at L4-5 to service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a low back 
disorder is plausible or otherwise well grounded.  Therefore, 
it must be denied.  

Where the claimant has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing 

evidence, VA is obliged under 38 U.S.C.A. § 5103(a) to advise 
a claimant of the evidence needed to complete his 
application, and this duty must be based on the facts of each 
case.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  In 
this case, the RO substantially complied with this obligation 
in the statement of the case issued in June 1996.  Unlike the 
situation in Robinette, the appellant has not put VA on 
notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for a low back 
disorder on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to him.  
See Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claim for service connection for a low back disorder is 
denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

